 



Exhibit 10.2
(WELLS FARGO LOGO) [f35279f3527901.gif]
Loan No. 31-0900266
ASSUMPTION AGREEMENT
     This Assumption Agreement (“Agreement”) is made this 2nd day of August,
2007, by LASALLE BANK NATIONAL ASSOCIATION, as Trustee for Morgan Stanley Dean
Witter Capital I Inc., Commercial Mortgage Pass-Through Certificates,
Series 2001-TOP1 (“Lender”), BARBER LANE ASSOCIATES L.P., a California limited
partnership (“Borrower”), MENLO EQUITIES LLC, a California limited liability
company (“Guarantor”), IXYS BUCKEYE, LLC, a Delaware limited liability company
(“Buyer”), and IXYS CORPORATION, a Delaware corporation (“New Guarantor”).
RECITALS

A.   Lender’s predecessor in interest made a loan to Borrower in the original
principal amount of Eight Million and no/100ths Dollars ($8,000,000.00)
(“Loan”), under the terms and provisions set forth in the following loan
documents, all of which are dated as of December 21, 2000, unless otherwise
noted:

  1.   Promissory Note Secured By Deed of Trust (“Note”) in the original
principal amount of the Loan, made by Borrower and payable to Lender’s
predecessor in interest;     2.   Deed of Trust and Absolute Assignment of Rents
and Leases and Security Agreement (and Fixture Filing) (as assigned, as set
forth below, “Security Instrument”), executed by Borrower, as trustor, for the
benefit of Lender’s predecessor in interest, as beneficiary, which secures the
Note and other obligations of Borrower and which was recorded on January 12,
2001, as Instrument No. 0015525418, in the Official Records of Santa Clara
County, California (“Official Records”), the beneficiary’s interest under which
was assigned by instrument recorded on April 9, 2001, as Instrument No. 15629028
in the Official Records. The land, improvements and other real property which
are subject to the Security Instrument are hereinafter referred to as the
“Property” and the equipment, machinery and other personal property which are
subject to the Security Instrument are hereinafter referred to as the
“Collateral”;     3.   Limited Guaranty (“Guaranty”) executed by Guarantor;    
4.   Assignment of Management Contracts executed by Borrower (“Existing
Assignment of Management Contracts”); and     5.   UCC-1 Financing Statement
filed with the California Secretary of State.         The above documents and
any other Loan Documents (as defined in the Note), including, in each case, any
prior amendments thereto, together with this Agreement are hereinafter
collectively defined as the “Loan Documents”.

B.   As of July 3, 2007:

  1.   The principal balance outstanding under the Note was Seven Million Four
Hundred Seventy-Four Thousand Fifty-Six and 03/100ths Dollars ($7,474,056.03).  
  2.   Accrued interest on the Note has been paid through June 30, 2007.

 



--------------------------------------------------------------------------------



 



  3.   Accrued but unpaid interest on the Note through July 2, 2007, was Three
Thousand Ninety-Five and 50/100ths Dollars ($3,095.50).     4.   The balance in
the tax escrow reserve was Twenty-Four Thousand Six Hundred Sixty-Five and
85/100ths Dollars ($24,665.85);     5.   The balance in the insurance escrow
reserve was Twenty-Five Thousand Three Hundred Sixty-Five and 64/100ths Dollars
($25,365.64);     6.   The balance in the tenant improvement and leasing
commission escrow reserve was Three Hundred Seven Thousand Three Hundred
Twenty-Five and 53/100ths Dollars ($307,325.53); and     7.   The balance in the
capital reserve was Fifty Thousand Seven Hundred Forty-Three and no/100ths
Dollars ($50,743.00).

C.   Borrower has sold and conveyed the Property and the Collateral to Buyer, or
is about to sell and convey the Property and the Collateral to Buyer, and both
parties desire to obtain from Lender a waiver of any right Lender may have under
the Loan Documents to accelerate the Maturity Date of the Note by virtue of such
conveyance.   D.   Subject to the terms and conditions hereof, Lender is willing
to waive any right of acceleration of the Maturity Date of the Note upon
assumption by Buyer of all obligations of Borrower under the Loan Documents.

NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the parties agree as follows:

  1.   Incorporation. The foregoing recitals are incorporated herein by this
reference.     2.   Assumption Fee. As consideration for Lender’s execution of
this Agreement and in addition to any other sums due hereunder, Buyer agrees to
pay Lender or Lender’s servicer(s) (all as set forth in the escrow instructions
to be executed in connection with the closing of this assumption) an assumption
fee of Seventy-Four Thousand Seven Hundred Forty and 56/100ths Dollars
($74,740.56), due on execution of this Agreement by Lender.     3.   Conditions
Precedent. The following are conditions precedent to Lender’s obligations under
this Agreement:

  a.   The irrevocable commitment of Commonwealth Land Title Insurance Company
(“Title Company”) to issue CLTA 104.8 and CLTA 111.4 (or equivalent)
endorsements to Title Company’s Title Policy No. SFO1786 dated January 12, 2001,
in each case in form and substance acceptable to Lender and without deletions or
exceptions other than as expressly approved by Lender in writing, insuring
Lender that the priority and validity of the Security Instrument has not been
and will not be impaired by this Agreement, the conveyance of the Property, or
the transaction contemplated hereby;     b.   Receipt and approval by Lender of:
(i) the executed original of this Agreement; (ii) an executed original of a
Memorandum of Assumption Agreement in the form attached hereto as Exhibit A and
otherwise in form and substance acceptable to Lender (“Memorandum of Assumption
Agreement”); and (iii) any other documents and agreements which are required
pursuant to this Agreement, in form and content acceptable to Lender;     c.  
Recordation in the Official Records of the Memorandum of Assumption Agreement,
together with such other documents and agreements, if any, required pursuant to
this Agreement or which Lender has requested to be recorded or filed;     d.  
Buyer’s delivery to Lender of UCC-1 Financing Statements in proper form for
filing in the appropriate jurisdictions as determined by Lender;

5



--------------------------------------------------------------------------------



 



  e.   Execution and delivery to Lender by New Guarantor of a limited guaranty
in favor of Lender, in the form previously delivered to New Guarantor by Lender,
pursuant to which New Guarantor irrevocably guarantees payment for certain
matters under the Loan;     f.   Execution and delivery to Lender by Buyer of an
assignment of management contracts in favor of Lender, comparable to the
Existing Assignment of Management Contracts and in form and substance acceptable
to Lender;     g.   Delivery to Lender of the organizational documents and
evidence of good standing of Buyer, together with such resolutions or
certificates as Lender may require, in form and content acceptable to Lender,
authorizing the assumption of the Loan and executed by the appropriate persons
and/or entities on behalf of Buyer and New Guarantor;     h.   The
representations and warranties contained herein are true and correct;     i.  
Receipt by Lender of a copy of Buyer’s casualty insurance policy and
comprehensive liability insurance policy with respect to the Property, each in
form and amount satisfactory to Lender;     j.   Receipt by Lender of a copy of
the grant deed by which title to the Property will be conveyed to Buyer, and the
purchase and sale agreement documenting the sale of the Property to Buyer;    
k.   Receipt by Lender of an executed assignment of the purchaser’s interest in
the purchase and sale agreement for the Property from the purchaser named
therein to Buyer;     l.   Receipt by Lender of an executed Form W-9 for Buyer;
    m.   Lender shall have received an opinion of counsel to Lender with respect
to the compliance of this Agreement, the transfer to Buyer, and the transactions
referenced herein with the provisions of the Internal Revenue Code as the same
pertain to real estate mortgage investment conduits;     n.   New Guarantor, as
tenant, shall have entered into a lease with Buyer for all of the leasable space
at Property on terms approved by Lender, and for a term of no less than five
years and at an annual minimum rental rate of $13.75 per square foot ($724,668
annual rent) on a “triple-net” basis, and Lender shall have received an executed
copy thereof;     o.   Payment of the assumption fee provided for in Section 2
above;     p.   Buyer’s reimbursement to Lender of Lender’s costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including, without limitation, title insurance costs, escrow and
recording fees, attorneys’ fees, appraisal, engineers’ and inspection fees and
documentation costs and charges, whether such services are furnished by Lender’s
employees, agents or independent contractors.

  4.   Effective Date. The effective date of this Agreement shall be the date
the Memorandum of Assumption Agreement is recorded in the Official Records
(“Effective Date”).     5.   Assumption. Buyer hereby assumes as of the
Effective Date and agrees to pay when due all sums due or to become due or owing
under the Note, the Security Instrument and the other Loan Documents and shall
hereafter faithfully perform all of Borrower’s obligations under and be bound by
all of the provisions of the Loan Documents and assumes all liabilities of
Borrower under the Loan Documents as if Buyer were an original signatory
thereto. The execution of this Agreement by Buyer shall be deemed its execution
of the Note, the Security Instrument and the other Loan Documents. Lender
acknowledges that, upon the Effective Date, Lender (in reliance upon the
representation contained in Section 8(a)(vi) below) shall recognize Buyer as
having acquired and succeeded to all of Borrower’s rights to the funds deposited
in

6



--------------------------------------------------------------------------------



 



      impound and/or reserve accounts held by or for the benefit of Lender
pursuant to the terms of the Loan Documents.

  6.   Partial Release of Borrower; Release of Lender. Lender hereby releases
(on the Effective Date) Borrower from liability under the Loan Documents other
than this Agreement (including, without limitation, any obligations pertaining
to “; provided however, that the parties hereby acknowledge and agree that
Borrower is expressly not released from and nothing contained herein is intended
to limit, impair, terminate or revoke, any of Borrower’s obligations with
respect to the matters set forth in Section 8.2 of the Note to the extent the
same arise out of or in connection with any act or omission occurring on or
before the Effective Date (the “Retained Obligations”), and that such
obligations shall continue in full force and effect in accordance with the terms
and provisions thereof and hereof. Borrower’s obligations under the Loan
Documents with respect to the Retained Obligations shall not be discharged or
reduced by any extension, amendment, renewal or modification to, the Note, the
Security Instrument or any other Loan Documents, including, without limitation,
changes to the terms of repayment thereof, modifications, extensions or renewals
of repayment dates, releases or subordinations of security in whole or in part,
changes in the interest rate or advances of additional funds by Lender in its
discretion for purposes related to those set forth in the Loan Documents. Each
of Borrower, Guarantor, Buyer and New Guarantor hereby fully releases (on the
Effective Date) Lender and any servicer(s) of the Loan from any liability of any
kind to Borrower arising out of or in connection with the Loan or the Loan
Documents other than this Agreement. Each of Borrower, Guarantor, Buyer and New
Guarantor after consultation with its respective attorney, hereby expressly
waives the benefits of the provisions of Section 1542 of the California Civil
Code which provides to the effect that:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which,
if known by him or her, must have materially affected his or her settlement with
the debtor.”

      From time to time without first requiring performance on the part of
Buyer, Lender may look to and require performance by Borrower of all Retained
Obligations. Borrower waives all presentments, demands for performance, notices
of nonperformance, protests, notices of protest and notices of dishonor of all
or any part of the indebtedness now existing or hereafter arising under the Loan
Documents.     7.   Confirmation of Guaranty; Partial Release of Guarantor.
Nothing contained herein is intended to limit, impair, terminate or revoke
Guarantor’s obligations under the Guaranty to the extent the same arise out of
or in connection with any act or omission occurring on or before the Effective
Date and such obligations shall continue in full force and effect in accordance
with the terms and provisions of the Guaranty; provided, however, Lender hereby
releases Guarantor from its obligations under the Guaranty (including, without
limitation, any obligations pertaining to “to the extent the same arise out of
or in connection with any act or omission occurring after the Effective Date.  
  8.   Representations and Warranties.

  a.   Assignment. Borrower and Buyer each hereby represents and warrants to
Lender that, as of the Effective Date, Borrower has irrevocably and
unconditionally transferred and assigned to Buyer all of Borrower’s right, title
and interest in and to:

  i.   The Property and the Collateral;     ii.   The Loan Documents;     iii.  
All leases related to the Property or the Collateral;     iv.   All reciprocal
easement agreements, operating agreements, and declarations of conditions,
covenants and restrictions related to the Property;

7



--------------------------------------------------------------------------------



 



  v.   All prepaid rents and security deposits, if any, held by Borrower in
connection with leases of any part of the Property or the Collateral; and    
vi.   All funds, if any, deposited in impound and/or reserve accounts held by or
for the benefit of Lender pursuant to the terms of the Loan Documents.

      Borrower and Buyer each hereby further represents and warrants to Lender
that no consent to the transfer of the Property and the Collateral to Buyer is
required under any agreement to which it is a party, including, without
limitation, under any lease, operating agreement, mortgage or security
instrument (other than the Loan Documents), or if such consent is required, that
the parties have obtained all such consents.     b.   No Defaults. Buyer and
Borrower each hereby represents and warrants, to the best of its respective
knowledge, that no default, event of default, breach or failure of condition has
occurred, or would exist with notice or the lapse of time or both, under any of
the Loan Documents, as modified by this Agreement, and all representations and
warranties herein and in the other Loan Documents are true and correct.     c.  
Loan Documents. Buyer represents and warrants to Lender that Buyer has actual
knowledge of all terms and conditions of the Loan Documents, and agrees that
Lender has no obligation or duty to provide any information to Buyer regarding
the terms and conditions of the Loan Documents. Buyer further agrees that all
representations, agreements and warranties in the Loan Documents regarding
Borrower, its status, authority, financial condition and business shall apply to
Buyer as well as to Borrower, as though Buyer were the borrower originally named
in the Loan Documents. Buyer further understands and acknowledges that, except
as expressly provided herein or in another writing executed by Lender, Lender
has not waived any right of Lender or obligation of Borrower or Buyer under the
Loan Documents and Lender has not agreed to any modification of any provision of
any Loan Document or to any extension of the Loan.     d.   Financial
Statements. Buyer represents and warrants to Lender that the financial
statements of Buyer, of each general partner (if Buyer is a partnership) of each
member of Buyer (if Buyer is a limited liability company) and of each New
Guarantor, if any, previously delivered by Buyer or any of such parties to
Lender: (i) are materially complete and correct; (ii) present fairly the
financial condition of each of such parties; and (iii) have been prepared in
accordance with generally accepted accounting principles consistently applied or
other accounting standards approved by Lender. Buyer further represents and
warrants to Lender that, since the date of such financial statements, there has
been no material adverse change in the financial condition of any of such
parties, nor have any assets or properties reflected on such financial
statements been sold, transferred, assigned, mortgaged, pledged or encumbered
except as previously disclosed in writing by Buyer to Lender and approved in
writing by Lender.     e.   Reports. Buyer represents and warrants to Lender
that all reports, documents, instruments and information delivered to Lender by
Buyer in connection with Buyer’s assumption of the Loan: (i) are correct and
sufficiently complete to give Lender accurate knowledge of their subject matter;
and (ii) do not contain any misrepresentation of a material fact or omission of
a material fact which omission makes the provided information misleading.     f.
  Buyer Location. Buyer’s chief executive office (or principal residence, if
applicable) is located at the following address: 3540 Bassett Street, Santa
Clara, California 95954. Buyer is an organization organized solely under the
laws of the State of Delaware. All organizational documents of Buyer delivered
to Lender are complete and accurate in every respect. Buyer’s legal name is
exactly as shown on page one of this Agreement. Buyer shall not change Buyer’s
name or, as applicable, Buyer’s chief executive office, Buyer’s principal
residence or the jurisdiction in which Buyer is organized, without giving Lender
at least 30 days’ prior written notice.

8



--------------------------------------------------------------------------------



 



  g.   No Adverse Change. Buyer represents and warrants to Lender that since the
date of the financial statements for Buyer and New Guarantor submitted by Buyer
in connection with its application to assume the Loan, there has occurred no
adverse change in the financial condition of Buyer or New Guarantor.     h.   No
Pledge of Equity Interests. Buyer represents and warrants to Lender that no
equity interest in Buyer or in any entity that, directly or indirectly, owns an
equity interest in Buyer has been pledged, hypothecated or otherwise encumbered
as security for any obligation, and that no portion of the capital contributed
to Buyer, directly or indirectly, in connection with Buyer’s acquisition of the
Property consists of borrowed funds.

  9.   Waiver of Restricted Account Agreement Requirement. Buyer, Borrower and
Lender hereby agree that, upon the Effective Date, Section 5 of Exhibit A of the
Note shall no longer be effective and shall be deleted in its entirety. Buyer
and Lender acknowledge that neither a Restricted Account Agreement nor a
Restricted Account (as such terms are defined in Section 5 of the Note) have
been implemented.     10.   Letter of Credit Provisions. Buyer, Borrower and
Lender hereby agree that, upon the Effective Date, Section 6 of Exhibit A of the
Note shall no longer be effective and shall be deleted in its entirety.     11.
  Deletion of Permitted Transfers Provisions. Buyer, Borrower and Lender hereby
agree that, upon the Effective Date, Section 7 of Exhibit A of the Note shall no
longer be effective and shall be deleted in its entirety.     12.   Waiver of
Key Person or Entity Requirement. Buyer, Borrower and Lender hereby agree that,
upon the Effective Date, Section 7. 1(a)(vii) of the Security Instrument shall
no longer be effective and shall be deleted in its entirety.     13.   Notice
Address. Section 11 of the Note, Section 8.20 of the Security Instrument, and
any comparable notice provisions among the Loan Documents, pertaining to notice
to the borrower, shall be amended by reference to the notice address of Buyer in
Section 18 below.     14.   Waiver of Acceleration. Lender hereby agrees that it
shall not exercise its right to cause all sums secured by the Security
Instrument to become immediately due and payable because of the conveyance of
the Property and the Collateral from Borrower to Buyer; provided, however,
Lender reserves its right under the terms of the Security Instrument or any
other Loan Document to accelerate all principal and interest in the event of any
subsequent sale, transfer, encumbrance or other conveyance of the Property, the
Collateral or any interest in Buyer, except as permitted by the Loan Documents.
    15.   Hazardous Materials; CCP Section 726.5; Section 736. Without in any
way limiting any other provision of this Agreement, Buyer reaffirms as of the
Effective Date and continuing hereafter: (a) each and every representation and
warranty in the Loan Documents respecting “Hazardous Materials”; and (b) each
and every covenant and indemnity in the Loan Documents respecting “Hazardous
Materials”. In addition, Buyer and Lender agree that: (i) this Section is
intended as Lender’s written request for information (and Buyer’s response)
concerning the environmental condition of the real property security under the
terms of California Code of Civil Procedure Section 726.5; and (ii) each
representation and/or covenant in this Agreement or any other Loan Document
(together with any indemnity applicable to a breach of any such representation
and/or covenant) with respect to the environmental condition of the real
property security is intended by Lender and Borrower to be an “environmental
provision” for purposes of California Code of Civil Procedure Section 736.    
16.   Multiple Parties. If more than one buyer has signed this Agreement as
Buyer, then all references in this Agreement to Buyer shall mean each and all of
the buyers signing this Agreement as Buyer. The liability of all of the buyers
signing this Agreement as Buyer shall be joint and several with all others
similarly liable. If more than one borrower has signed this Agreement as
Borrower, then all references in this Agreement to Borrower shall mean each and
all of the borrowers signing this Agreement as Borrower. The

9



--------------------------------------------------------------------------------



 



      liability of all of the borrowers signing this Agreement as Borrower shall
be joint and several with all others similarly liable.     17.   Confirmation of
Security Interest. Nothing contained herein shall affect or be construed to
affect any lien, charge or encumbrance created by any Loan Document or the
priority of that lien, charge or encumbrance. All assignments and transfers by
Borrower to Buyer are subject to any security interest(s) held by Lender.    
18.   Notices. All notices to be given to Buyer pursuant to the Loan Documents
shall be addressed as follows:

3540 Bassett Street
Santa Clara, California
95954 Attention: Uzi Sasson
Facsimile: (408) 496-6104

      All notices to be given to Borrower or Guarantor pursuant to the Loan
documents shall be addressed as follows:

c/o Menlo Equities LLC
490 California Avenue
4th Floor
Palo Alto, California 94306
Facsimile: (650) 326-9333

  19.   Integration; Interpretation. The Loan Documents, including this
Agreement, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated herein and supersede all
prior negotiations. The Loan Documents shall not be modified except by written
instrument executed by Lender and Buyer. Any reference in any of the Loan
Documents to the Property or the Collateral shall include all or any parts of
the Property or the Collateral.     20.   Successors and Assigns. This Agreement
is binding upon and shall inure to the benefit of the heirs, successors and
assigns of the parties but subject to all prohibitions of transfers contained in
any Loan Document.     21.   Attorneys’ Fees; Enforcement. If any attorney is
engaged by Lender to enforce, construe or defend any provision of this
Agreement, or as a consequence of any default under or breach of this Agreement
by Buyer, with or without the filing of any legal action or proceeding, Buyer
shall pay to Lender, upon demand, the amount of all attorneys’ fees and costs
reasonably incurred by Lender in connection therewith, together with interest
thereon from the date of such demand at the rate of interest applicable to the
principal balance of the Note as specified therein.     22.   One-Time Right of
Transfer of Property. The parties acknowledge that Section 4 of Exhibit A to
Promissory Note attached to and forming a part of the Note provides that Lender
shall, one (1) time only, consent to the voluntary sale or exchange of all of
the Property, all subject, however, to the terms and conditions set forth
therein. The parties agree that this Agreement and the actions to be taken as
contemplated herein shall constitute such one consent and that hereafter, Lender
shall not be required to consent to any further such sale or exchange.     23.  
Miscellaneous. This Agreement shall be governed and interpreted in accordance
with the laws of the jurisdiction(s) specified in the other Loan Documents as
governing the other Loan Documents. In any action brought or arising out of this
Agreement, Borrower and Buyer, and general partners, members and joint venturers
of them, hereby consent to the jurisdiction of any state or federal court having
proper venue as specified in the other Loan Documents and also consent to the
service of process by any means authorized by the law of such jurisdiction(s).
Except as expressly provided otherwise herein, all terms used herein shall have
the meaning given to them in the other Loan Documents. Time is of the essence of
each

10



--------------------------------------------------------------------------------



 



      term of the Loan Documents, including this Agreement. If any provision of
this Agreement or any of the other Loan Documents shall be determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed therefrom and the remaining parts shall remain in full
force as though the invalid, illegal, or unenforceable portion had not been a
part thereof.     24.   Counterparts. This Agreement may be executed in any
number of counterparts, each of which when executed and delivered will be deemed
an original and all of which taken together will be deemed to be one and the
same instrument.

[No further text this page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower, Guarantor, Buyer, New Guarantor and Lender
have caused this Agreement to be duly executed as of the date first above
written.

                  LENDER    
 
                LASALLE BANK NATIONAL ASSOCIATION, as Trustee for Morgan Stanley
Dean Witter Capital I Inc., Commercial Mortgage Pass-Through Certificates,
Series 2001-TOP1    
 
                By:   Wells Fargo Bank, National Association, as Servicer under
the Pooling and Servicing Agreement dated as of February 1, 2001, by and between
Morgan Stanley Dean Witter Capital I Inc., Wells Fargo Bank, National
Association, GMAC Commercial Mortgage Corporation, LaSalle Bank National
Association, Wells Fargo Bank Minnesota, National Association, and ABN AMRO Bank
N.V.    
 
               
 
  By:   /s/ Traci Mills-Smith        
 
               
 
  Name:            
 
               
 
  Title:            
 
               

[Signatures continued on next page]

12



--------------------------------------------------------------------------------



 



                      BORROWER    
 
                    BARBER LANE ASSOCIATES L.P.,
a California limited partnership    
 
                    By:   Menlo Equities Associates V LLC,
a California limited liability company,
General Partner    
 
                        By:   Menlo Equities LLC,
a California limited liability company,
Managing Member    
 
                            By:   Menlo Equities, Inc.,
a California corporation,
Managing Member    
 
                   
 
          By:   /s/ Henry D. Bullock    
 
                   
 
              Henry D. Bullock,    
 
              President    
 
                            By:   Diamant Investments LLC,
a Delaware limited liability company Member    
 
                   
 
          By:   /s/ Richard J. Holmstrom    
 
                   
 
              Richard J. Holmstrom,    
 
              Managing Member    

              GUARANTOR    
 
            MENLO EQUITIES LLC,
a California limited liability company,    
 
            By:   Menlo Equities, Inc., a California corporation,
Managing Member    
 
           
 
  By:   /s/ Henry D. Bullock    
 
           
 
      Henry D. Bullock,    
 
      President    
 
            By:   Diamant Investments LLC,
a Delaware limited liability company Member    
 
           
 
  By:   /s/ Richard J. Holmstrom    
 
           
 
      Richard J. Holmstrom,    
 
      Managing Member    

[Signatures continued on next page]

13



--------------------------------------------------------------------------------



 



              BUYER
      IXYS BUCKEYE, LLC,
a Delaware limited liability company    
 
            By:   IXYS CORPORATION,
a Delaware corporation     Its:   Sole Member and Manager    
 
           
 
  By:   /s/ Uzi Sasson  
 
         
 
      Uzi Sasson    
 
      Vice President of Finance    
 
            NEW GUARANTOR    
 
            IXYS CORPORATION,
a Delaware corporation    
 
            By:   /s/ Uzi Sasson    
 
            Uzi Sasson         Vice President of Finance    

14



--------------------------------------------------------------------------------



 



Exhibit A

       
 
     
Recording Requested by
and when recorded return to:
     
 
     
PEPLER MASTROMONACO LLP
     
100 First Street, 25th Floor
     
San Francisco, California 94105
     
Attention: Peter A. Mastromonaco, Esq.
     
 
     
Loan No.: 31-0900266
     
 
             

MEMORANDUM OF ASSUMPTION AGREEMENT
BARBER LANE ASSOCIATES L.P., a California limited partnership (“Borrower”), with
a mailing address at c/o Menlo Equities LLC, 490 California Avenue, 4th Floor,
Palo Alto, California 94306, MENLO EQUITIES LLC, a California limited liability
company (“Guarantor”), with a mailing address at c/o Menlo Equities LLC, 490
California Avenue, 4th Floor, Palo Alto, California 94306, IXYS BUCKEYE, LLC, a
Delaware limited liability company (“Buyer”), with a mailing address at 3540
Bassett Street, Santa Clara, California 95954, IXYS CORPORATION, a Delaware
corporation (“New Guarantor”), with a mailing address at 3540 Bassett Street,
Santa Clara, California 95954, and LASALLE BANK NATIONAL ASSOCIATION, as Trustee
for Morgan Stanley Dean Witter Capital I Inc., Commercial Mortgage Pass-Through
Certificates, Series 2001-TOP1 (“Lender”), with a mailing address at c/o Wells
Fargo Bank, N.A., Commercial Mortgage Servicing, 1320 Willow Pass Road,
Suite 300, Concord, California 94520, are parties to that certain ASSUMPTION
AGREEMENT dated of even date herewith (“Assumption Agreement”). The undersigned
parties agree that all obligations under that certain promissory note (“Note”)
dated December 21, 2000, in the original principal amount of Eight Million and
no/100ths Dollars ($8,000,000.00), secured by that certain Deed of Trust and
Absolute Assignment of Rents and Leases and Security Agreement (and Fixture
Filing) (“Security Instrument”) recorded on January 12, 2001, as Instrument
No. 0015525418, in the Official Records of Santa Clara County, California
(“Official Records”), the beneficiary’s interest under which was assigned by
instrument recorded on April 9, 2001, as Instrument No. 15629028, in the
Official Records, and all other Loan Documents (as defined in the Assumption
Agreement), have been assumed by Buyer upon the terms and conditions set forth
in the Assumption Agreement. The Assumption Agreement is by this reference
incorporated herein and made a part hereof. This Memorandum of Assumption
Agreement may be executed in any number of counterparts, each of which when
executed and delivered will be deemed an original and all of which taken
together will be deemed to be one and the same instrument.
Dated:                     , 2007

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower, Guarantor, Buyer, New Guarantor and Lender
have caused this Agreement to be duly executed as of the date first above
written.

                  LENDER    
 
                LASALLE BANK NATIONAL ASSOCIATION, as Trustee for Morgan Stanley
Dean Witter Capital I Inc., Commercial Mortgage Pass-Through Certificates,
Series 2001-TOP1    
 
                By:   Wells Fargo Bank, National Association, as Servicer under
the Pooling and Servicing Agreement dated as of February 1, 2001, by and between
Morgan Stanley Dean Witter Capital I Inc., Wells Fargo Bank, National
Association, GMAC Commercial Mortgage Corporation, LaSalle Bank National
Association, Wells Fargo Bank Minnesota, National Association, and ABN AMRO Bank
N.V.    
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               

[Signatures continued on next page]

16



--------------------------------------------------------------------------------



 



                      BORROWER    
 
                    BARBER LANE ASSOCIATES L.P.,
a California limited partnership    
 
                    By:   Menlo Equities Associates V LLC,
a California limited liability company,
General Partner    
 
                        By:   Menlo Equities LLC,
a California limited liability company,
Managing Member    
 
                            By:   Menlo Equities, Inc.,
a California corporation,
Managing Member    
 
                   
 
          By:        
 
                   
 
              Henry D. Bullock,    
 
              President    
 
                            By:   Diamant Investments LLC,
a Delaware limited liability company Member    
 
                   
 
          By:        
 
                   
 
              Richard J. Holmstrom,    
 
              Managing Member    

              GUARANTOR    
 
            MENLO EQUITIES LLC,
a California limited liability company,    
 
            By:   Menlo Equities, Inc., a California corporation,
Managing Member    
 
           
 
  By:        
 
           
 
      Henry D. Bullock,    
 
      President    
 
            By:   Diamant Investments LLC,
a Delaware limited liability company Member    
 
           
 
  By:        
 
           
 
      Richard J. Holmstrom,    
 
      Managing Member    

[Signatures continued on next page]

17



--------------------------------------------------------------------------------



 



              BUYER
      IXYS BUCKEYE, LLC,
a Delaware limited liability company    
 
            By:   IXYS CORPORATION,
a Delaware corporation     Its:   Sole Member and Manager    
 
           
 
  By:      
 
         
 
      Uzi Sasson    
 
      Vice President of Finance    
 
            NEW GUARANTOR    
 
            IXYS CORPORATION,
a Delaware corporation    
 
            By:        
 
            Uzi Sasson         Vice President of Finance    

18